 PORT DRUM COMPANYPortDrum CompanyandCharlesA.CarverOil,Chemical&AtomicWorkers InternationalUnion,AFL-CIO,Local No.4-23 and Charles A.Carver.Cases 23-CA-2493 and 23-CB-712March 20, 1968DECISION AND ORDEROn June 26, 1967, Trial Examiner Stanley N.Ohibaum issued his Decision in the above-entitledproceeding, finding that the Respondent Union hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending theRespondent Union cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Ex-aminer further found that the Respondent Em-ployer had not engaged in certain unfair labor prac-tices alleged in the complaint and dismissed thecomplaint as to it. Thereafter exceptions to theDecision and supporting briefs were filed by theGeneral Counsel and the Respondent Union.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial-Examiner'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner as modified below.The facts, set out more fully in the Trial Ex-aminer's Decision, are briefly these: The ChargingParty, Charles A. Carver, after being a member of apredecessor to Respondent Union for many years,withdrew from the Union in 1963 after a disagree-ment arising from the merging of the two localswhich make up the present Respondent Union. Asthe result of an argument over his paycheck on July27, 1966, Carver was discharged for "creating anunwarranted disturbance in the offices of the Em-ployer." He immediately sought relief from JackAntilley, chairman of the Port Drum Group Work-men's Committee of Respondent Union.' Afterhearing nothing for several days, on August 8,Carver told Port Drum Group Chairman LeroyThomas what had happened. Thomas called a spe-cialmembership meeting for August 9. Before themeeting, International Union representative HarryBurk told Carver that he had reservations about ar-bitrating for a nonmember of the Union and that ifThe Respondent Union was divided into various "groups," with eachgroup generally representing the employees of one employer. The "Work-men's Committee," as described in the parties' collective-bargaining agree-555Carver had been in the Union he could have donemore for him. According to testimony credited bythe Trial Examiner, at the meeting Antilley got upand stated that "he could not see why the Groupwanted to have a meeting and vote to arbitrate Car-ver's case because Carver was not a member of theUnion."Nothing conclusive was accomplished at thismeeting, but another meeting was scheduled forAugust 16. At the August-16 Group meeting, Antil-ley again told the Group "he couldn't see how aunion man could go along and vote for arbitrationin a case like that `and that Carver' was a nonu-nion man and he couldn't see how they could doit."Antilley also said that he and the rest of theWorkmen's Committee had met with Burk prior tothe meeting and had decided to recommend thatCarver's case not be arbitrated. Notwithstanding,themembership of the Port Drum Group voted28-6 that Carver's case be taken to arbitration.The day after the meeting, Burk informed Carverthat "the Committee had tried to have the case notarbitrated." A meeting of Respondent Union's Ex-ecutive Board was held on August 22 for the pur-pose of releasing funds for the arbitration. Contraryto precedent, the Executive Board overruled theGroup's decision to arbitrate. There was undisputedtestimony that a Group vote authorizing arbitrationof the grievances of a Group member had in thepast been regarded as final and not subject to over-ruling by the local Executive Board.On August 23, the day after he learned of the Ex-ecutive Board's action, Carver dispatched a letterto Respondent Employer, notifying it of his "inten-tion" to arbitrate. Carver never received a writtenresponse from Respondent Employer.After the testimony at the hearing, the Trial Ex-aminer asked the Employer if it wished to settle thematter. The Employer stated that it was in no posi-tion to arbitrate the matter unless ordered to do so.1.The Board adopts the finding of the Trial Ex-aminer that the Union's action in refusing toproceed to arbitration on Carver's grievance wasmotivated by Carver's lack of membership in theUnion, and therefore in violation of Section8(b)(1)(A).2-Respondent Union contends that it cannot befound to have acted unlawfully as the record doesnot clearly indicate what took place at the finalmeeting of the Executive Board, at which it was de-cided not to arbitrate Carver's case. We find nomerit in this contention for, as previously indicated,ment, consistsof four members elected fromamong the permanent em-ployees to represent them in grievances with the Company2See, e.g,M Eskenand Son, 135 NLRB 666, 670, enfd in pertinent part312 F.2d 108 (C A. 2)170 NLRB No. 51 556DECISIONSOF NATIONALLABOR RELATIONS BOARDJake Antilley was chairman of the Port DrumGroupWorkmen'sCommittee of RespondentUnion, and, as such, was responsible for investigat-ing the grievances of Group members and reportingon them to the Group. The record reveals that theExecutive Board depended on Antilley's report ofthe facts of the case in making its decision to over-rule the Group's vote. The record also reveals thatno one else from the Union made an independentinvestigation of what had taken place; InternationalRepresentative Burk admitted that neither OfficeManager Storms nor office employee Boundreaux,the people most closely involved in the incident,was questioned. In view of Antilley's repeated state-mentsthat Carver's case should not be arbitratedbecause of Carver's lack of union membership;' thefact that the Executive Board took the unusual ac-tion of refusing to arbitrate a grievance after theGroup membership had overwhelmingly voted todo so, accepting Antilley's story without question ina situationwhere close scrutiny would normallyhave taken place; the fact that it was Antilley whomade the presentation of the matter to the Execu-tive Board; and also taking into consideration thearguably minor nature of Carver's misfeasance after16 years of service, we infer that were it not forCarver's lack of membership in the Union, thedispute would have been arbitrated. We conclude,therefore, as indicated, that Respondent Union vio-lated Section 8(b)(1)(A).'2. In view of our finding that the Union's con-duct with regard to Carver's grievance consitutedan 8(b)(1)(A) violation, the majority of the Boardfinds it unnecessary to decide whether this conductalso violated 8(b)(2), and we therefore do notadopt the Trial Examiner's finding in this regard.'3.The Board adopts the Trial Examiner's findingthat Respondent Employer's actions with regard tothe arbitration of Carver's grievance were not viola-tive of Section 8(a)(1).THE REMEDYAs we have found that the Respondent Unionviolated Section 8(b)(1)(A) in refusing to takeCarver's grievance to arbitration, we adopt the9The record contains direct testimony in several instances of statementsto that effect made by Antilley In addition, Carver testified that on two oc-casions Group Chairman Thomas told him of certain statements that Antil-ley had made to Thomas ("I am surprised at you, Leroy, to try to go call aspecial group meeting to arbitrate a case for a person who does not belongto the Union," and that "Antilley couldn't see why the Group would ar-bitrate this case when Carver wasn't a member of the Union and hadn'tpaid any dues"),which further substantiated Antilley's animus towardCarver The Respondent Union claims that such testimony is double hear-say and should not have been admitted in evidence We find that there issufficient other evidence to sustain a finding of animus by Antilley, eventhough, the above statements might properly be used as evidence under theadmission exception to the hearsay rule See, e g,Drisco Industrial Cor-recommended remedy of the Trial Examiner in-sofar as it requires the Respondent Union to takeCarver's caseto arbitration.'We do not, however,adopt the Trial Examiner's recommendation thatJake Antilley and Harry Burk be disqualified fromtaking part in the arbitration proceeding, for thereis no indication at this point that Respondent Unionor its officers and representative will fail to carryout our mandate that they take Carver's grievanceto arbitration and cease discriminating in theirrepresentation of him because of his lack of unionmembership. On the other hand, we are mindful ofthe Union's prior conduct in this matter and of thepossibility that Carver may have suffered irrepara-ble damages because of the Union's unlawful con-duct. Rather than adopt Section 8 of the Trial Ex-aminer's Recommended Order and attempt at thispoint to anticipate what damages, if any, Carvermay suffer or has suffered by virtue of the Union'sfailure to arbitrate his case, we shall retain jurisdic-tion in this matter and, may, upon timely motion ofthe General Counsel or Charging Party, reopen thisproceeding for a determination of this question.As we have affirmed the Trial Examiner's findingthat the Respondent Employer did not violate Sec-tion 8(a)(1), we do not find it appropriate to ac-cept the recommendation of the Trial Examinerthat the Respondent Employer be ordered to ar-bitratewith the Respondent Union, even thoughthe Employer is a party to this proceeding. It is notclear what the course of the ordered arbitration willbe, what the Employer's response will be, and whatremedy may be necessary and appropriate to curethe alleged injury to Carver and the violation of thelaw in this case. We shall, therefore, as indicated,retain jurisdiction over the entire case pendingcompliance with our order, including the comple-tion of the arbitration that has been ordered.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the RespondentUnion, Oil, Chemical and Atomic Workers Interna-poration,115 NLRB 931, 932 See alsoHardware Engineering Company,Inc,117 NLRB 896,906"The Board does not deem it necessary to pass upon the Trial Ex-aminer's discussion of theMirandaprinciple(Miranda FuelCo , Inc ,140NLRB 181, enforcement denied 326 F 2d 172 (C A 2)) in view of its find-ing,supra,that the discrimination against Carver was based on his non-membership in the Union'Member Jenkins would find that the Respondent Union additionallyviolated Section 8(b)(2) and would also, contrary to the majority,find thatRespondent Employer violated Section 8(a)(1)"See, e g ,Local Union No 12, United Rubber Workers(The BusinessLeague ofGadsden),150 NLRB 312, 322, enfdin this respect368 F 2d 12(C A 5) PORT DRUM COMPANYtionalUnion, AFL-CIO, Local No. 4-23, its of-ficers, agents, and representatives, shall:1.Cease and desist from:a.Refusing or failing to proceed promptly to ar-bitration over the propriety of the discharge ofCharles A. Carver on or about July 28, 1966, fromhis employment by Port Drum Company.b.Discriminating in its representation of CharlesA. Carver, or any other employee, because of hislack,of membership in Respondent Union.c. In any like or related manner, restraining orcoercing employees in the exercise of Section 7rights guaranteed by the National Labor RelationsAct, as amended.,2.Take the following affirmative action whichwe find necessary to effectuate the policies of theAct:a.Proceed promptly to arbitration over thepropriety of the discharge of Charles A. Carver onor about July 28, 1966, from his employment byPort Drum Company.b.Post at its offices, meeting halls, and bulletinboards copies of the attached notice marked "Ap-pendix." Copies of said notice, on forms providedby the Regional Director for Region 23, after beingduly signed by the Union's authorized representa-tive, shall be posted by it immediately upon receiptthereof,,and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken-by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.c.Mail signed copies of the notice to the Re-gionalDirector for Region 23, for posting by PortDrum Company, said Employer being willing, at alllocationswhere notices to ' its employees arecustomarily posted.d.Respondent Union shall notify the RegionalDirector for Regional Director 23, in writing,within' 10 days from the date of this Decision andOrder, -what steps have been taken- to complyherewith.Jurisdiction is hereby retained for the purposesindicated in that portion of our Decision and Orderherein entitled "The Remedy."Insofar as it alleges unfair labor practices on thepart of Respondent Port Drum Company, the con-solidated complaint is hereby dismissed.557APPENDIXNOTICE TO ALL MEMBERS OF OIL, CHEMICAL &ATOMICWORKERS INTERNATIONALUNION,AFL-CIO, LOCAL No. 4-23, INCLUDING ALLMEMBERSOF PORT DRUM COMPANY GROUPPursuant to a Decisionand Order of the NationalLaborRelations Board andin order toeffectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT fail or refuse to proceed to, ar-bitration over the propriety of the discharge ofCharles A. Carver on or about July 28, 1966,from his employment with Port Drum Com-pany-WE WILL NOT discriminate in ourrepresenta-tion of Charles A. Carver, or any other em-ployee, because of his lack of membership inthis Union.WE WILL NOT in any like or related mannerrestrain or coerce any employee in the exerciseof Section 7 rights guaranteed him by the Na-tional Labor Relations Act, as amended.WE WILL proceed promptly to arbitrationover the propriety of the discharge of CharlesA. Carver from the employment with PortDrum Company on July 28, 1966.All employees in any bargaining unit representedby this Union are by law entitled, to and will receivefrom this Union nondiscriminatoryrepresentation,in the processing of their grievances and otherwisewithout regard to whether or not they are membersof this Union.OIL, CHEMICAL & ATOMICWORKERS INTERNATIONALUNION, AFL-CIO,LOCAL No. 4-23(Labor Organization)DatedBy(Representative) (Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or, compliance with its provisions,they -maycommunicate directly with the Board's RegionalOffice, 6617. Federal Office Building, 515 RuskAvenue,Houston,Texas77042,Telephone228-0611. i558DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONI.PRELIMINARYSTATEMENTSTANLEY N. OHLBAUM, Trial Examiner: This con-solidated case' was heard before me in Port Arthur,Texas, on February 7-8, 1967, with all parties par-ticipating throughout; the Charging Party, CharlesA. Carver, in person; and Respondents Port DrumCompany ("Employer") and Union through theirrespective counsel, who also, as well as GeneralCounsel,subsequentlysubmittedbriefsandproposed findings and conclusions, which, togetherwith the evidence, have been carefully considered.II.ISSUESThe case involves alleged violations by Employerand Union of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151et seq.("Act"). Thespecific issues tendered by the pleadings are: (1; asto Respondent Employer)That, in violation of Sec-tion 8(a)(1) of the Act, Respondent Employer hasfailedand refused "to adjust [i.e., process agrievance] and/or arbitrate" the discharge of itsemployeeCharlesA.Carver (Charging Partyherein), under a subsisting collective agreementwithRespondent Union; (2; asto.RespondentUnion)That, in violation of Section 8(b)(1)(A)and 8(b)(2) of the Act, Respondent Union hasfailed and refused under its subsisting collectiveagreement with Respondent Employer to arbitrateRespondentEmployer'sdischargeofCarver,because of Carver's nonmembership in RespondentUnion or because of "arbitrary, irrelevant or invidi-ous considerations." It is neither alleged nor con-tended that Respondent Employer's discharge ofCarver was for any reason unlawful under the Act.Upon the entire record' and my observation ofthe witnesses; I make the following:FINDINGSAND CONCLUSIONSIII.JURISDICTIONAt all material times Respondent Employer hasbeen and is a Texas corporation with principal of-fice and place of business in Port Arthur, Texas,'Original charge filed in each case September 2, 1966; amended chargein case 23-CA-2493 filed October 11, 1966; consolidated complaint withorder consolidating cases issued November 2, 1966 by Board's RegionalDirector forRegion23 Unless otherwise specified, all dates are 1966YTranscript hereby ordered corrected in respect to obvious and typo-graphical errors set forth in attached "Appendix B " [Omitted from publi-cation ]3Basedlargely upon essentially uncontroverted and credited testimonyof General Counsel witness Carver' It was explained at the hearing that this numerical designation arisesfrom a numbering system in which the "4" signifies the parent union dis-trict number and the "23" identifies the local union. In turn, the member-ship of Local 4-23 is said to encompass six separate semiautonomous"Groups," each located in a different plant in the Port Arthur, Texas,where it is engaged in the business of buying,selling, reconditioning,, and converting steel drums.During the 12-month representative period im-mediately preceding issuance of the consolidatedcomplaint, in the course and conduct of its saidbusiness,RespondentEmployer reconditioned,converted, sold, and shipped products valued -in ex-cess of $50,000 from its said, facilities - in PortArthur, Texas, `to places outside of Texas, directlyin interstate commerce, and also received there inTexas directly in interstate commerce from' placesoutside of Texas goods valued in excess of $50,000.Ifind that at all material times Respondent Em-ployer has been and is an employer engaged in in-terstate commerce within the meaning of Section2(2), (6), and (7) of the.Act.I find that at all material times Respondent Unionhas been and is a labor organization within themeaning of Section 2(5) of the Act.Ifind that assertion of jurisdiction herein isproper.IV.ALLEGED UNFAIR LABOR PRACTICESA. Background'The Charging Party, Charles A. Carver, workedsteadily for Respondent Employer as a laborersince 1950, over 16 years. In 1952 he joined thePortDrum Group of Respondent Union. Until1963, the membership of Respondent Local 4-234was exclusively white, whereas that of former Local4-2545 was exclusively colored; and. until 1963,both Locals represented the employee "Group" atRespondent Employer's ' facility: During his unionmembership in Local 4-254, commencing-in 1952,Carver served, on and-off, for about 9 years, as-pre-sident of Local 4-254,,as welas for-about 6 yearsas chairman of its workmen's committee (i..e., com-mittee for grievances, negotiations, etc.), both elec-tive offices. Around 1963, Locals 4-23 (white) and4-254 (colored) were merged. At that time eachLocal had its own separate strike fund. Accordingtoundisputed testimony of Carver, while themerger was being effectuated, Local 4-23 (white)was permitted in effect to declare a "dividend" anddistribute. its strike funds among its members,whereas the, strike funds of Local 4-254 (colored)area Each such, "Group" has its own chairman, who apparently becomessuch (as well as a member of Local 4-23 "Executive Board") automati-cally, under the Local's constitution and bylaws (art. III ; secs I and 6),by virtue of his election as a vice president of Local 4-23 (one vice presi-dent being elected for each plant group) It is not clear whether election ofthe vice president -of each group is limited to the membership of thatparticular group or whether it, is by the membership-at-large of Local4-23 Local 4-23 constitution and bylaws (art V1, sec 2) expresslyprovides that each group shall elect its own Workmen's Committee. Theconstitution and bylaws of Respondent Local 4-23 indicates that as ofFebruary 1962 Local 4-23 encompassed 14 separategroups, including thePort Drum Company Group' Local 4-254 is said to have encompassed five or six separate plantgroups including Respondent Employer's plant PORT DRUMCOMPANYwere kept intact and transferred to the merged lo-cal,which was known as Local 4-23 (white andcolored). Because of Carver's dissatisfaction overthis situation, in October 1963 he withdrew fromand has since remained out of the merged (i.e.,present) Union, Respondent herein.B.Carver's Discharge6On July 28, 1966, Carver was discharged fromhis16-year employment, following an incidentwhich had occurred on the previous day involvingan error or errors in his paycheck.On July 27, when he received his paycheck at theoffice window, Carver calledattentionto the factthat it was incorrect in amount. He-was referred bypayclerkYvonne Boudreaux to Office ManagerWilliam F. Storms. In the office Storms, concedingCarver's check was 50 cents short, offered to makeup the difference to Carver in his next paycheck orto give him an extra check for 50 cents. Pointingout an additional error or imprecision in his nameas typed on the check which he feared, upon thebasis of similar past experiences, would make ittroublesome for him to cash it, Carver askedStorms to draw a new check for the correct amountwith his name properly spelled. Storms refused 7while concededly inviting Carver to kiss a certainportion of his anatomy. While the anatomical partreferred to by Storms is not in dispute, the wordused by Storms to designate it is in dispute. Ap-parently Storms' invitation provoked Carver totender a counterinvitation to Storms to further thematter out-of-doors. After more nonviolent discus-sion outside, Storms and Carver returned to the of-fice.' At or around noon of the following day, afterhaving worked all morning as usual, Carver wassummarily discharged for "creating an unwarranteddisturbance in the offices" of his employer on theprevious day.At the same time Carver waspresented with a document for his signature pur-porting to relinquish "all , . , seniority rights" and,upon receipt of moneys accumulated to his credit,to release his "interest or participation" in his ac-crued "pension", ("Profit Sharing Plan") rights aris-ing out of his 16 years of employment.There is' here no contention that Carver'sdischarge was, unlawful under the Act.R Based upon a composite of testimony of General Counsel witnessCarver and Respondent Union's witnesses Storms, Boudreaux,and Antil-ley,to the extentcredited'At the hearing,Storms indicated issuance of a new check in the correctamount would have,required undue bookkeeping repair'Testimonyby Storms indicates that later in the afternoon,in traffic on ahighway outside of the plant,Carver, from his automobile,hurled a chal-lenge at Storms in his automobile to fight it out, which Storms declined orignored Carver's denial of this alleged episode is supported to a degree bytestimonynot only of Vinson Millender, but of Mrs Carver-highly im-pressive witnesses-tending to establish that Carver was with Mrs Carverelsewhere at the time It is to be noted that Respondent Employer's dismis-sal notification to Carver makes no mention of this alleged incident (whichis now said to have loomed so large in his discharge and in RespondentUnion's action to be described),stating merely that Carver's discharge wasfor "creating an unwarranted disturbance m the offices"of the CompanyAfter carefully weighing the conflicting evidence, including the testimony559C.Carver's Attempts to Redress His DischargeAggrieved at what he considered to be hisprecipitate and, unjustified discharge under thesecircumstancesafter 16 years of uninterrupted andsatisfactoryemployment,Carver immediatelysought relief from "Jake" Antilley, his white suc-cessor as Chairman of the Port Drum Group Work-men'sCommittee of Respondent-Union.9 Accord-ing to testimony of Carver, which I credit, when hetold Antilley of his discharge and requested that theWorkmen'sCommittee (headed by Antilley)process a grievance to arbitration thereon, Antilley,who had witnessed at least part of the previousday's incident in the office, referred Carver to JobSteward Albert Lott. Carver did -this, resulting inJob Steward Lott's filing a written grievance com-plaintwith Carver's immediate supervisor on orabout August 2 "in protest of" Carver's discharge.Lott informed Carver that Plant SuperintendentJones in effect told him that since he could addnothing to the discharge letter (quoted above)which had been given to Carver, Lott "would haveto go and talk to the big people up in the front of-fice because they were the ones that discharged[Carver]." Carver asked Lott to pass this informa-tion on to Workmen's Committee Chairman Antil-ley, since it was Antilley who had instructed Carverhe would have to "go through the job steward[Lott] first." However, since Carver heard nothingfrom Antilley, on August 8 he (Carver) approachedPort Drum Group Chairman Leroy Thomas- andtold him what had happened, and asked him if hisdischarge was "going to be arbitrated by the Union,if he could call a groupmeeting andfind out."Thomas indicated a special, meeting of the member-ship of the Port Drum Group would be called.Further according to testimony of Carver which Icredit:He [Port Drum Group Chairman LeroyThomas] also said that Jake Antilley, which isthe chairman of the Workmen Committee,after finding out that he was going to call aspecial group meeting, told him, he said, "I amsurprised at you, Leroy, to try to go call a spe-cial group meeting to arbitrate a case for a per-son who do not belong, who does not belong tothe Union." And Leroy told him that he's notof Carver,Storms, Millender,and Mrs Carver,and the posthearing af-fidavit of Alvin Arnold(hereby incorporated into the record as Respon-dent Union'sExh 3A, covering letter of February 13, 1967, to Trial Ex-aminer from counsel for Respondent Union,added as Respondent Union'sExh 3B)and a stipulation of the parties pertaining thereto(hearing trans-cript,pp 305-307),and appraising and comparing testimonial demeanor,upon the record as a whole I am unpersuaded that this alleged episode asdescribed by Storms occurred and I creditCarver's denial that it occurred' Antilley testified that he has served as chairman of the Port DrumGroup Workmen's Committee "almost continuously"for 19 years. Fromthis it would seem that while Carver was Chairman of the Local 4-254(colored)Workmen's Committee at Port Drum, Antilley was Chairman ofthe Local 4-23 (white)Workmen's Committee there, until those two Lo-calsmerged into Local 4-23 in 1963, under circumstances describedabove, at which time Antilley became Chairman of the new Local 4-23(white and colored) Port Drum Group Workmen's Committee 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly doing that, he would take money out ofhis pocket, out of his pocket, his, Leroy'spocket, to help arbitrate the case.Since Leroy Thomas was not called to testify norhis failure to do -so in any way explained, theforegoing statement credibly ascribed to him byCarver stands unchallenged by Thomas; although,to be sure, Antilley, whose testimonial demeanor Iobserved closely and whom I do not credit-in thisregard, denied saying it to Thomas.-At the union hall just prior to the Port DrumGroup membership meeting called by Port DrumGroup ' Chairman Leroy Thomas . for August 9,Carver met with Thomas and International UnionRepresentative Harry Burk, so that-according towhat Thomas told-story.Carver-Burk could "hear [Car-ver's] side-of-the" Vinson Millender, Carver'sstep-father-in-law and likewise employed for manyyears at Port Drum Company, was also there. Stat-ing he had "already heard the Company's side ofthe story," Burk asked Carver to give his side,which he did. Burk then stated,10 "Carver, I hadheard some bad things about you," but did not-'ex-plainother than that he [Burk] asked Carverwhether he had said that "if the group go on 'strikethat I '[Carver] -would cross their picket line."When Carver denied saying this, Burk:asked me why did'I [Carver] leave the Union. Itold him [Burk] what, the statement I havemade in connection with the merger '[of Locals4-254 and 4-23]. He then said that was waterunder the bridge. He also stated that he hassome reservations to'arbitrate a case for a per-son whoFdoesn't belong to the union. He alsosaid that' if I was in the Union that he couldhave done more for me, he would feel properin arbitrating the case for me. I then mentionedto him that if it was a matter of the funds in-volved- that -I was willing for the Union to ar-bitrate-the case and I would be willing to paythe expense, and if there wouldn't be anybodyto be selected as an arbitrator for me that Iwould be willing to get an attorney to arbitratethe case for me. Mr. Burk in reply said, "No,"'he -said, "we are not going to have that." Hesays; "If your case is being arbitrated it is goingto be -arbitrated by myself or someone selectedfrom the Union,"" and that the Union wouldCredited testimony of Carver, disputed in part by Burk, and totally un-denied by Thomas, who withoutexplanationwas not called to testify Uponthe record as a whole, includingtestimonialdemeanorcomparisons, Icredit Carver's accountof this meeting in preference to'that of Burk" General Counsel rebuttal witness Vmson'Millender testified that whenCarver offered to defraythe expenseof the arbitration since he then had "alittlemoney in the bank,"InternationalUnionRepresentative Burk said,"No, no,Idon't wantno part of that I will arbitrate your case, or' either Iwill have somebody in the Union to do itIdon'twant no outsider comein " Burk's testimony is consistentwith Carver's positionthat Burk did nottell, indicate,or encourage him to attemptto arbitrate his own case, in-deed,Burk conceded that he at no timeadvised Carverthat he couldproceed toarbitration himself and name an arbitrator.12Burk explained that in making this statementto Carverhe was refer-ring bothto themembership at large as well as to membersof the Work-pay the expense. I told him :it was in agreementwithme. I only _ brought that up because Ididn't want him to feel that,I was anti-union ortrying to use the Union.Denying that he ever indicated reservations toCarver about arbitrating a case for a nonmember oftheUnion, InternationalUnion RepresentativeBurk conceded that "there had been some,talk ofhis [i.e., Carver's] nonmembership"' and that:I [Burk] did say to Mr. Carver, I 'said, "Now,the fact that you do not'belong to the Union iscausing certain emotions to run rather high inthis group. There will probably be some, thatwill be strongly in favor of your case; and therewillprobably be some that are prejudicedagainst your case by -the fact that you do -notbelong to the Union .... 1112Burk nevertheless, according to his testimony, reas-sured Carver that if his case had "-merit," the Unionwould "carry it all the way through" and that "ifthe case had enough merit to go to arbitration andwas appealed to arbitration, that I [Burk] would bethe one to probably represent him at the arbitrationhearing.Carver's credited testimony further establishesthat Burk also told Carver on this occasion thatwhether or not Carver's case would -be-arbitratedwas "up to the group, if the group decided. Thegroup had the final say" and that "if the groupvoted that the case be arbitrated that the Union wasobligated to arbitrate the case." Burk further in-dicated that no group meeting was necessary thatnight-(August 9)'since no response'tb the grievancehad' been received from the Employer. Burk addi-tionally stated that "there would be ,another meet-ing called as soon as they-hear from the-Company,and the group would-'have the 'final say as towhether the case would . be arbitrated or not.Nevertheless, a group meeting was held that night(August 9), which Carver was told 'h6 could,, not-at-tend because he was "not a member of the''Union."Carver learned from, Vinson Millender (his step-father-in-law, a union member), who was present atthis Groupmeeting'on August 9, that:-Jake [Antilley] got `up in the meeting andstated that he couldn't -see why_ the groupwanted to have a meeting and vote to arbitratemy case because I [Carver,] was not a,membermen's Committee On cross-examination,Burk expatiated on the foregoingsomewhatWhenever you have, Mr. Trial Examiner, a union and the union is builton the principle that one for all and all for one, and you have any typeof organization built on this principle, andyou have people who do notjoin in for this purpose, there is always the possibility that there couldbe some prejudice or resentment'agamst a person of this type, re-gardless of whether it was a union or protectiveassociation,or what-ever the case may be'. . I would have to be truthful, Mr Trial Ex-aminer, and say that I- would much prefer that any man, if a unionrepresents the majority of the people, that he participate in that union,but I will not and cannot truthfully say here that I was prejudiced to thepoint that Mr Carver did not get a fair'shake completely in the han-dling of this grievance PORT DRUM COMPANYof the Union ... and that he, Jake, had talkedto the Company prior to the meeting, tellingthe Company that he did not think that theUnion was going to arbitrate the case.13Testifying on this subject, Antilley denied that Car-ver's nonmembership in the Union was so much as"mentioned" at this meeting. However, GeneralCounsel produced as a rebuttal witness Vinson Mil-lender, who was present at the meeting and whotestifiednotonlythatInternationalUnionRepresentative Burk had stated before the meetingthat he (Burk) "would do more for a union manthan he would for an un-union man," but that An-tilley said "all the way through" the ensuing groupmeeting that night that Carver's case should not bearbitrated because he was not a union member,stating:Jake Antilley said he was against it, you know,in other words, he didn't have nothing to dowith it, period, because he was paying uniondues while Carver was riding. He [Antilley]had three hundred and some dollars that hewas out of, he said he didn't want to make hischildren hungry .... He said he didn't want tomake his children hungry for a non-union man.He had paid three hundred andsome dollarson, you know, like paying dues; for to take upfor this amount of time.Poorl-yimpressedwithAntilley'stestimonialdemeanor, I am unable to credit his denial that Car-ver's nonmembership in the Unionwas so much as"mentioned" at the August 9 meeting. 14 Antilley'stestimony in this regard also appears to be at vari-ance with that of his fellow witness, InternationalUnion Representative Burk, who conceded that atthis 'meeting "There was discussion that was hadthat dealt around the fact that he [i.e., Carver] wasnot 'a member. . . . " Furthermore, I reacted ex-tremely favorably to the testimonial demeanor ofMillender, whose simple directness made an im-print upon me as that of a truthful person whosetestimony merits beliefs; and the same may be saidof Carver.According to credited testimony of Carver, un-disputed by Port Drum Group Chairman LeroyThomas, the latter favored arbitration of Carver'scase.On August 16, Carver was told by Burk that inconnection with a "special group meeting" calledfor that night, Burk wished to see Carver again be-fore the meeting in order to procure a written state-mentfrom him. Carver accordingly met privatelyIt is observed that the Company'swritten notificationto the Union(i e , Antilley) rejecting Carver's grievanceis dated August 9.14While insisting Carver's nonmembership in the Union was "not evenmentioned" at the August 9 meeting, Antilley later-in response to aquestion by union counsel as to whether Carver's nonmembership was"ever" mentioned at "any" meeting-testified that "we let everybodyknow that, everybody we talked to, the fact that he was not a union mem-ber had no bearing whatsoever in regards to how far we went with hiscase " In view of the record as a whole, I am unable to accept from thiswitness a portrayal suggestive of such fastidious fairness.561with Burk at the union hall that evening, WhenCarver presented to Burk a written statement whichCarver had himself prepared, Burk stated, "`Thereis one thing that is not here on the statement.' AndI [Carver] asked him what it was. And he told methat the Company accused me of threatening oneMr. William Storms, followed him and threateninghim after I left the plant." Carver denied such anaccusation.15A special meeting of the Port Drum Group ofRespondent Union was held on August 16, follow-ing International Union Representative Burk's con-ference with Carver. According to testimony ofCarver, which I credit, Port Drum Group ChairmanLeroy Thomas-who, it is reiterated, was unac-countedly not called to testify to dispute this-whowas present at the meeting, told Carver that Work-men's Committee Chairman Antilley said at themeeting or to him personally that "he [Antilley]thought that the case shouldn't be arbitrated" andthat:Antilleymade the statement that he couldn'tsee why the group would want to arbitrate thiscase when I was not a member of the Unionand was taking my money and saving it and hischildren was at home, he had to pay aboutthree hundred dollars or some more since Ihave been out of the Union, and his childrensuffered as a result of he paying Union dues,and I was out of the Union and wasn't payingany, and he couldn't see why that they shouldvote to arbitrate this case.Corroborating the foregoing,GeneralCounselrebuttal witness Vinson Millender-as already ob-served, a highly credible witness-testified thatafter Antilley reported to the group meeting that hehad heard from the Company that it had declinedto arbitrate Carver's case, Antilley:said he [Antilley] couldn't see how a unionman could go along and vote for arbitration ina case like that, he couldn't see it ... he saidhe [i.e., Carver] was a non-union man, and hecouldn't see how they could do it, why theywould do it ....According to Antilley, he and the three othermembers of the Workmen's Committee had metwith International Union Representative Burk priorto the August 16 Group meeting and decided to"make a recommendation" to the Group, at the up-coming meeting that Carver's case not be ar-1"fhe substance of this accusation is describedsupra,fn 8, wherein, itwill be recalled, a finding has been made, upon the basis of the substantialcredible evidence adduced, that the alleged incident did not occur At thehearing, International Union Representative Burk, who insisted he made a"full investigation" of the matter, conceded he never questioned Storms orMrs Carver or any other potential witness regarding this alleged episodewhich apparently loomed so large in Burk's determination not to have Car-ver's discharge arbitrated350-999 0 - 71 - 37 562DECISIONSOF NATIONALLABOR RELATIONS BOARDbitrated.Antilley stated that he voted against ar-bitrating Carver's discharge because:Ifelt it was justified .... I felt it didn't haveenough merit to proceed to arbitration. . .thiswas the most deplorable situation that I everencountered, andI am sure that if this casewould have went to arbitration' that I wouldhave been serving on the Arbitration Board,andI couldn't have found a justifiable reason to de-fend this guy without swearing to a lie on thewitness stand because in my opinion I thoughtthat this was absolutely unnecessary, uncalledfor, and un-unionism for a guy to handle thisthing in the manner inwhich Mr. Carver han-dled it. [Emphasis supplied.]According to International Union RepresentativeHarry Burk, like Antilley tesifying as RespondentUnion'switness,he met with the Port Drum Work-men'sCommittee (headed by Antilley), whose "jobis to process and handle grievances at the locallevel, plant level," and when "on the first contactthat was made to me by the Chairman [Antilley]of the Workmen's Committee regarding this case,the point was made, or the issue was made, or itwas made mention of, that Carver did not belong tothe Union, and it was my position to the Chairman[Antilley] of the Workmen's Committee that underthe law that we have to process anybody's com-plaint as long as we represent a majority of the peo-ple in that bargaining unit." Thereafter, "this com-mittee alongwithmyself, after investigating thecase and determining the merits of the case, made arecommendation that it not be appealed [to arbitra-tion]." Burk had no "vote" on the Workmen'sCommittee, consisting of three union memberselected by the Port Drum Group. After Burktestified that the "conclusion" of the Committee-i.e., its "recommendation" to the Group against ar-bitration-was "based on the evidence in the caseand the facts of thecase," the following colloquyensued:TRIALEXAMINER:When you say theevidence in the case did anyone testify underoath before you?THEWITNESS [i.e., InternationalUnionRepresentative Burk]: No.TRIAL EXAMINER:Who did the investigating?THE WITNESS: The Workmen's Committeealong with myself, after meeting with the Com-pany and aftermyselfmeeting with Mr. Carver.In grievance-type investigations, you conductone that is rather informal and loose. You tryto ascertain all the facts that you can assemble.And then based onmy professional judgment,ifImay refer to it as that, having quite a bit ofexperienceinarbitrationofcasesandprocessing of grievances, and after looking atall the facts that I could ascertain,itwasmyopinion that this case did not have merit to goto arbitration.TRIAL EXAMINER:Did-you believe Carver'sstory?THE WITNESS:Iwould say that after talkingtoMr.Carver I did not, believe his storycompletely,after the full investigation. I be-lieved some aspects of it, but I didn't,aftermaking a full investigation with the Company,and Mr.Carver's original statement and storyto me was so contradicted in some parts withthe Company's position thatI had reason todoubt Mr.Carver's story.[Emphasis supplied.]Notwithstanding the foregoing testimony and his"doubt" of Carver's story,Burk conceded that inhis "full investigation"of the matter in accordancewith his "professional judgment"based on his al-leged, undescribed extensive experience in suchmatters,he did not even speak to Office ManagerStormsor officegirl Boudreaux about the incident inquestion.Pressed on cross-examination by counselforGeneral Counsel to particularize the "con-tradictions"which he allegedly ascertained in Car-ver's story and which prompted him (Burk) torecommend against arbitrating Carver's discharge,Burk replied that"The contradiction occurred inthatMr.Carver made no mention of the fact, noreference to the fact of having had any discussionor encounter of any type with the office manager[Storms] after leaving'the plant^premises on theday of the incident. 1116However,as to this allegedepisode-which,itwill be recalled,Carver deniedever occurred and it has here been found upon thesubstantial credible evidence did not occur-Burkagain conceded that"I[Burk] have never talked tothe officemanager [Storms]about this."17(Empha-sissupplied.)According to Burk,however,although Carver denied the incident altogether, andBurk never spoke to Storms,the only other allegedparticipant therein,Burk nevertheless"know that ithad happened by virtue of the fact that the,Chair-man [Antilley]of the Workmen'sCommittee re-ported to me that it had happened," conceding alsothat Antilleyhad not been there.Burk explainedthis feat of prestidigitation by him as "part of theimposition of my judgment on this, on the merits ofthis case,"acknowledging that it was a "materialcriterion"in his judgment against arbitrating Car-ver's precipitate discharge after 16 years of satisfac-tory steady employment.Expatiating somewhat further on his methods andtechniques for determining the credibility of ag-grieved employees requiring assistance from theUnion in the- vindication of their job rights, and hisrelated trial strategies,Burk explained that it is onlysometimes that an"employee [is]given an oppor-" As to this, see fn8, supra" Nor, as established by uncontradicted credited testimony of GeneralCounsel rebuttal witness, Mrs Carver, did Burk (or anybody else otherthan counsel for General Counsel) speak to Mrs Carver, who hadknowledge bearing on Carver's whereabouts at the time of the alleged afterworktime incident involving Carver PORT DRUM COMPANY563tunity to testify or to give his side of the story," de-pending in part onthe decision ... of the union representative[i.e.,Burk] of whether a person will crumbleunder the pressure, so to speak, when he is putunder the interrogation of the bosses .... ifyou have a discharge case .:.. and you had aguy that was extremely nervous and youthought by bringing him in for interrogationwith the Company possibly before you got toarbitration'he would incriminate himself morethan the Company has already alleged that hehas done, that it might be well to hold himuntilyou get to the arbitration procedurerather than taking him in in that interrogationprocess with the Company.Burk added that in Carver's casethere was a, I would say, preponderance ofevidence here against Carver's credibility onthe way that he conducted -himself in the of-fice, and this was witnessed by the chairman[Antilley] of the Workmen's Committee ....Notwithstanding Port Drum Workmen's Commit-tee Chairman Antilley's quoted statements to theGroup-and his recommendations that Carver's casenot be carried to arbitration, it is conceded that themembership of the Port Drum Group voted 28-6that Carver's case be taken to arbitration. The dayafter this meeting (i.e., August 17), Burk informedCarver that "the Committee and I tried to have thecase not arbitrated. 'We recommended the case benot arbitrated. But, the group voted that the case bearbitrated." Burk further informed Carver that "theExecutive' Board would meet August 22, and thatthey would have to decide on releasing of thefunds."18 Subsequent to the meeting of RespondentUnion's Executive Board, Carver was informallytold on the telephone by Port Drum Group Chair-man Leroy Thomas that the Executive Board hadoverruled the membership of the Group and had"voted non-concurrence with the group's decisionof the 16th" of August to carry Carver's dischargeto arbitration, and that therefore his case would notbe arbitrated.When Carver asked Thomas thereason or basis for this action overruling the mem-bership, Thomas declined to answer.19 At no, timehas Carver received, nor is it claimed that he wasgiven, any written notification of or pertaining tothe action of the Executive Board in overruling thegroup membership.At no time since his discharge did Carverreceive any kind of notice that there would bea meeting or any opportunity to express [Car-ver's] point of view or testify, or anything likethat ... before a group, giving [Carver's] sideof the story.On August 23, the day after he learned of the Ex-ecutive Board's action overruling the Port DrumGroup membership with regard to taking his case toarbitration, Carver dispatched' a letter to Respon-dent Employer notifying it of his "intention to ar-bitrate the discharge action of the company" andreturning the form (dated July 28) which the Com-pany had given him for signature at the time of hisdischarge withdrawing his "pension" (i.e., "profitsharing") funds "which I have sign under protest."It is conceded that Respondent Employer receivedthese documents on or about August 24. AlthoughCarver never received a written response fromRespondent Employer, on September 1 he receiveda telephone call from its Office Manager Storms ad-vising him that "my [i.e., Carver's] profit-sharingmoney was in the office, the check was in the of-fice, and that I should come and get it." Carver1XCarver (who, it will be recalled, was the leader of the former PortDrum colored Local 4-254 for many years beforehis resignation at thetime of its merger with or subsumption into Respondent Local 4-23 undercircumstances described above) testified that in his long union experience,a group vote authorizing arbitration of the grievance of a group memberhad always been regarded as final and not subject to overruling by theLocal Executive Board or Committee- It is observed that the only personon the Local Executive Board possessing a degree of direct familiarity withCarver's case was Leroy Thomas International Union Representative Burkas a member of the International Union staff was not a member of Respon-dent Union Local's Executive Board Burk testified on cross-examinationthat the "Groups govern their own affairs and their own business.to thedegree that they do not have to appropriate money from the Local's treasu-ry to conduct their businessWhenever they have to, or need funds, to ap-propriate funds, to conduct their business it must then go through theprocedure of approval of the Executive Board and the general member-ship," stating that "the constitution would probably show it." To be sure,the union consititution (art. IV, sec 3) restricts the incurring of financialobligations on behalf of theLocal Union(i.e.,Local Union 4-23) itself"without authority from the by-laws or from the Union " However, thisprovision is not inconsistent withthe practicecredibly established by thetestimony of Carver, who-unlike Burk, only in this area for a year, accord-ing to his own testimony-through long years of actual on4he-scene ex-perience in the administration of union affairs is in a position to know, andwhose testimony in this regard was undisputed by Burk Furthermore, therewas no showing or contention that resort to funds of the Local, as distin-guished from funds of the Group itself, was necessary to defray the cost ofarbitrating Carver's discharge grievance. Nor was it established that ar-bitrationof Carver's discharge could not have gone forward without thenecessity of expenditure of funds by any element of the Union,for exam-ple, infarina paupersor through counsel or arbitrators serving without pay(as it is well known they sometimes do, when circumstances justify) It willfurther be recalled in this connection thatCarverexplicitly offered, at thetime he was financially able to do so,to defray the cost of arbitration inorder to eliminate this as a possible stumblingblock;but that his offer wasrebuffed or declined11According to testimonyof Antilley,he (Antilley)informedthe Execu-tiveBoard at its meeting that the Workmen'sCommittee had recom-mended against arbitration"due to the merits in the case" as described tothe Executive Boardby Antilley,who told them"what happened"since hehad been present"in the office on the evening of this when this thing hap-pened..I [Antilley] told the Executive Board what happened And theExecutive Board made up their decision,made their decision, and theyvoted not to concur with the group's recommendation."InternationalUnion Representative Burk testified that he was not present personally dur-ing the Executive Board meeting and was "not sure" whether Antilley was;that he (Burk)"didn't have any personal consultations with board mem-bers or the board per se over my evaluation."Recording Secretary HaroldA Uzee ofRespondent Local,testifying as Respondent Union's witness,stated that he was at the Executive Board meeting on August 22 when PortDrum Workmen's Committee Chairman Antilley,appeared and discussedthe Carver case and his (Antilley's) disagreement with the Port DrumGroup's membership vote to carry that case to arbitration, and that basedupon Antilley's statements he voted to override the decision of the mem-bership of the Port Drum Group that Carver's discharge be arbitrated 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereupon called Respondent Employer's office,receiving and receipting for his accumulated "pen-sion funds"" on September 1. At no time hasRespondent Employer otherwise in any way re-sponded or reacted to Carver's indication that hedesired to arbitrate his discharge; nor has Carvercarried the matter further, other than on September2 to file the charges, here for decision, against theUnion and Employer.D. Discussion and Resolution1.Respondent Union's position and contentionsAs is evident from the foregoing recital, in es-sence this case involves an employer's precipitatedischarge of a satisfactory employee of 16 years'standing, for reasons which, while not violative ofthe National Labor Relations Act, are neverthelessotherwise subject not alone to factual dispute, but,perhapsmore importantly, grave doubt as towhether they would warrant the extreme penalty ofdischarge of so senior an employee, at any rate inthe eyes of the informal arbitration forum to whichthe Employer had elected under its subsisting col-lective agreement, applicable to the employee, tosubject itself on matters of this nature.21 Carver wasa satisfactory employee22 in Respondent Employer'sservice for 16 years and had accumulated substan-tial pension and other economically valuable rights.There is credible evidence that apparently far moreserious incidents involving other employees-in-cluding actual violence (with even stabbing)-thanthe mere exchange of words between Storms andCarver arising out of Storms' conceded errors andresulting in Carver's discharge, had not eventuatedin any such penalty. It is at least reasonably argu-able that under the circumstances detailed, even as-sumingarguendothe version of the July 27 officeincident as supplied by Storms to be fully accu-rate, the penalty of precipitate absolute dischargeof a satisfactory employee of 16 years' standing wasunduly drastic; and that an impartial arbitrationwould so decide and require reinstatement (includ-ing backpay and related restitution) with a lesser orno penalty-notwithstanding International UnionRepresentativeBurk'salleged"professionaljudgment" to the contrary following his described"full investigation." Upon careful evaluation of theentire record, I find it highly probable that an im-partial arbitration would so decide; and, further,that since it cannot be held on the facts here ad-duced that arbitration of Carver's discharge waswithout reasonable prospect of success, the Union'srefusal to take Carver's case to arbitration was im-provident, unreasonable, unjustified, improper, andnot in good faith. The Union urges, however, that itshould not be "second guessed" by the Trial Ex-aminer or Board, nor presumably by any court, asto whether it acted properly in declining to carryCarver's case to arbitration. This is the kind of ar-gument that has only superficial appeal. It is clearthat within a viable system of law in society, a partycannot be allowed to be the ultimate judge of itsown good faith nor of the propriety and legality ofits own actions. If a party cannot insulate itself fromresponsibility for its actions by relying on legal ad-vice of its counsel with which a court disagrees,23 itwould not seem that the party itself should be in asafer position when it exercises its own unaidedpoor judgment in predicting the outcome of a legalproceeding involving fairly arguable meritorious is-sues. I accordingly reject the Union's contentionthat the bona fides and propriety of its actions inrefusing to carry Carvers discharge to arbitrationare not open to consideration. 24Reaching, then, as I do, the issue of RespondentUnion's good faith and motives in refusing to carryCarver's case to arbitration, and the propriety ofthat action under the Act, at the outset it is essen-tial to resolve, to the extent not already done,testimonial conflicts involving alleged expressionsand actions of Port Drum Workmen's CommitteeChairmanAntilleyand InternationalUnionRepresentativeBurk bearing upon their andRespondent Union's true reason for declining totake the necessary steps to have Carver's dischargearbitrated. The circumstances of the withdrawal ofCarver, himself formerly for many years a unionleader, from Respondent Union at the time of his10These amountedto $1072.79 covering his 16 yearsof continuous em-ployment with RespondentEmployer, to "the end of the last fiscal year "Carver'stestimony establishesthatfollowing hisdischarge he had to usethis money to support his wife and nine childrenand to pay bills Carver'sapplication for unemployment insurance was disallowedby the Texas Em-ployment Commission21The subsisting collective agreementprovides (art X11, seq 3)If a discharged or suspendedemployee is,pursuantto a decisionreached under the grievance and arbitration provisionsof this Agree-ment, found to have beenunjustly dischargedor suspended, it shall bewithin the authorityof theBoard ofArbitrationto reinstatesuch em-ployeeto his formerjob and/or make himwhole for alltime lost, lessany amounts earned onother Jobs duringthe time off22From the hearing transcript, testimony of RespondentEmployer's Of-fice Manager StormsTRIAL EXAMINER Prior to this episodeof July 27 whichresulted inCarver's discharge, had you ever had anyargumentsor cross words ordifficultieswith Carver)THE WITNESS [Storms]Never21CfInternationalUnion of Electrical,Radio andMachine Workers,Local 613 vNLRB , 328 F 2d 723, 727 (C A3), N L R B v ClearfieldCheese Co, Inc,322 F 2d 89, 93 (C A3), Taylor Forge & Pipe Works vN L R B,234 F 2d 227, 231 (C A 7), cert denied 352 U S 942,Old KingCole, Inc v NLRB ,260 F 2d 530, 532 (C A6), N LR B v IndustrialCotton Mills,208 F 2d 87, 91 (C A 4), cert denied 347 U S 93524N LR B v MirandaFuel Co, Inc,326 F 2d 172 (C A 2), andFordMotor Co v Huffman,345 U S 330, cited byRespondent Union, are inap-posite in this connection InMiranda,unlike here, the Union'saction wastaken in honest belief onits part InHuffman,the SupremeCourt expresslyconditioned the "wide range of reasonableness" allowableto unions in thefulfillmentof their representativefunctionsto actions taken by the Unionin "completegood faith and honesty of purpose " 345 U S at 338 Neitherwas present here PORT DRUM COMPANY565former Group's recent merger with or subsumptioninto Antilley's present Group, have been detailed.Ensuing events were spawned in this matrix. WhenCarver withdrew from. membership in this Union,he did not relinquish his right to representation bythe Union, which, as statutory exclusive bargainingrepresentative ofall unit employees, nonunion aswell as union, was charged by the Act with the dutyto fully, fairly, and impartially represent all unit em-ployees without distinction based upon union mem-bership or nonmembership L5 Fulfillment of such du-ties is perhaps never easy when the party chargedwith such a trust finds himself inevitably drawn inopposing directions, even though he is confident thathe is able to emplace and maintain himself upon aperch of judgmental eminence from which, whilehimself interested, he nevertheless can be imperviousto the crosswinds of conflicting calls. In such situa-tions, the ethical and legal requirements are those ofuberrima fides- the "most perfect good faith." TheUnion can hardly be considered to have satisfiedsuch requirements here. To begin with, in a cocoonof hostility by Antilley toward Carver, Antilley con-tinued openly to campaign at union meetings thatunion members should,because of Carver's non-membership in the Union,26reject Carver's requestfor arbitration of his discharge-clearly unlawfulaction under the Act;''' and, notwithstanding theaction of the membership in resoundingly rejectinghis recommendation and instead voting to carry Car-ver's case to arbitration. Antilley nevertheless per-sisted in his viewpoint and brought about what is in-dicatedmay have been unparalleled action byRespondent Union's Executive Board overrulingthis group membership, thereby thwarting the willof Antilley's own group membership and stymieingCarver'snormal access to arbitration of hisdischargegrievance.Furthermore, InternationalUnion Representative Burk, who I am convincedentertained sentiments similar to those of Antilleyhostile to Carver's desire for arbitration only byreason of Carver's nonmembership in the -Union,failed properly to investigate or attempt to ascer-tain the facts reasonably necessary for informed fairjudgment as to whether Carver's case couldreasonably be expected to succeed in arbitration,but nevertheless proceeded to take action, inderogation of Carver's rights,- to preclude such ar-bitration.Ifind that Respondent Union through thedescribed actions and omissions of its agents, Antil-ley and Burk, ratified and approved by RespondentUnion's officials, failed and refused to carry Car-ver'sprima faciemeritorious discharge grievanceforward to arbitration as required; and, that such ac-tions and omissions were not in good faith,2S butbecause of Carver's nonmembership in -the Union,andwereand are in violation of Section8(b)(1)(A) and 8(b)(2) of the Act.21It remains, so far asthe Union is concerned, toconsider its contention that it would not be averseto Carver's personally proceeding to arbitration onhis own behalf at his own expense, which it con-cedes he had and has the right to do. The short an-swers to this are that International Union Represen=tativeBurk in effect indicated - the contrary toCarver, as shown above; 30 and that the Act 31obligates the Union to do so on Carver's behalf not-withstanding his nonmembership in the Union, andthat Carver is not obligated to attempt to conduct apersonal arbitration on his own behalf at his ownexpense, without the .benefit of the same financial,legal and other support that the Union would pro-vide for its members and which the Act contem-plates and requires.32 It seems clear that nondis-criminatory administration of an exclusive bargain-ingrepresentative'sstatutoryand contractualresponsibilities is not fulfilled by requiring a bar-gaining unit employee to resort to self-help at hisown expense to enforce his right to his job under acollective agreement-perhaps at -a time when heneeds the Union most.3"The Act, Sec. 8(b)(1)(A) and 8(b)(2), Vaca vSipes,386 U.S. 171,Humphrey v Moore, 375U.S 335, 349-350,Ford Motor Co v. Huffman,345 U.S 330,337-3392'Upon the basis of the entire record, including testimonial demeanorcomparisons, I credit the testimony of General Counsel's witnesses to thiseffect, in preference to the denials of Respondent Union's witnesses27 "It is conceded in view of theHughes Toolcase 147 NLRB 1573(1964) 56 LRAM 1289 that inaction of the Union being the dulydesignated bargaining representative for an employee can constitute an un-fair labor practice if such inaction is based on arbitrary or irrelevantreasons " Respondent Union's posthearing brief to Trial Examiner, p 5Respondent Union further concedes that "the Union owes Carver andother employeesa duty to represent themfairly-"Id., p 6-' These union actions andomissions contrastsharply with those of theunion inVaca vSipes, 386 U S. 171, where, as emphasized by the Court,the unionin good faith did everything in its power within reason to attemptto vindicate the aggrieved employee's rights vis-a-vis the employer2NA union's duty of fair representation of bargaining unit employees(whether or not members of the union) is enforceable through unfair laborpractice proceedings before the Board.Vaca vSipes, 386 U S 171,LocalUnion No 12, United Rubber, etc. Workers,150 NLRB 312, enfd, 368 F.2d12 (C A5);Miranda Fuel Co, Inc,140 NLRB 181, enforcement denied326 F 2d 172 (C.A 2), on grounds not herein germane (employee a unionmember, alleged discriminationagainst him was onracialgrounds, courtrecognized union discrimination based uponnonmembershipin unionwould constituteviolation of Act);Local 453, Intl. Union, United Automo-bile, etc.Workers (MareniontCorp ),149 NLRB 482,Local1367,ILA(GalvestonMaritimeAssn., Inc ), 148 NLRB 897, enfd. 368 F 2d 1010(C A5); Independent Metal Workers Union, Local No I and Local No 2(Hughes Tool Company),147 NLRB 1573.30The collectiveagreementhere (art. X11I) expressly vests in theUnionthe designationof arbitrator as well as controlof implementingmachineryfor the arbitration"The Act,Secs. 9(a), 8(b)( I )(A ), and 8(b)(2).32Vaca v Sipes,supra,in. 28, cases citedsupra, fn29.'R. W Fleming, Chancellor of the Madison campus of the University ofWisconsin and Presidentof, the National Academy of Arbitrators, haspointedout in hisrecent study,The Labor Arbitration Process(Urbana, Ill.,Universityof IllinoisPress, 1966), that by 1966 the cost of the average 1-day arbitration had reached $640 for the union alone (i.e., $200 represent-ing one half of average arbitrator's fee of $400 per day, $125representingone half of cost of reporter, and $315 for average attorney's fee), exclusiveof loss of pay and time, and of disbursements such as for travel and sub-sistence. 566DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Respondent Employer's position andcontentionsAlleged violation of the Act by Respondent Em-ployer is predicated by the complaint upon thetheory that it failed, under its subsisting collectiveagreement with Respondent Union, "to adjust' [i.e.,process a grievance] and/or arbitrate" Carver'sdischarge. As already stated, there is no allegationor contention that Carver's discharge was itself un-lawful under the Act. No evidence has been ad-duced to'establish that Respondent Employer con-spired or knowingly participated with RespondentUnion to cause the Union to deny to Carver hisright to fair representation by the Union, includinghis right to have his discharge grievance arbitrated,because of Carver's nonmembership in the Unionor for other reasons violative of the Act.It is clear that Respondent Employer did in fact"process" Carver's 'discharge grievance when ten-dered on his behalf by the Union. Respondent Em-ployer$ was under no obligation to "adjust" thatgrievance; in accordance with its legal right, it re-jected it.Respondent Employer has raised and litigated inthis proceeding five principal defenses and conten-tions in justification of its failure to proceed to ar-bitration:(1) That Respondent Union acted lawfully andproperly in refusing to carry Carver's case to ar-bitration. In view of the exposition and findings al-ready made rejecting the Union's contentions inthis regard,- further discussion of this point is hereunnecessary.(2) That Respondent Employer was not requiredto arbitrate Carver's discharge in absence of auniondemand to arbitrate.Insofar as this contention relates to the Em-ployer's duty to arbitrate with theUnion,it appearsto be sound, inasmuch as it is undisputed that theUnion has never requested the Employer to ar-bitrate Carver's discharge grievance. There was noaffirmative requirement on the Employer to ar-bitrate with the Union in absence of a request to doso. It was not an unfair labor practice for the Em-ployer to fail to do what the Act does not require itto do.The foregoing is not, however, the completeanswer tothis contention of the Employer, since itassumesthat the Employer was also not required toarbitratewithCarverbecause the Union neverrequested arbitration.As has been shown, theUnion's refusal to proceed to arbitration on Car-ver'sbehalf was wrongful and unlawful. Underthese circumstances, -there arose a duty-on the partof Respondent Employer to arbitrate onCarver'sdemand, under the collective , agreement, basedupon the Union's- unlawful failure to carry out itsstatutory duty of fair representation by not takingthe employee's case to arbitration. It now, atlength,3 'appears that an employee has the right tocompel arbitration of a meritorious grievance af-fecting his substantial interests, under an applicablecollective agreement, if the union in violation' of itsduty of fair representation fails or refuses to do, so.Cf.Vaca v. Sipes,386 U.S. 171.35-It will be recalledthat upon becoming apprised of the action of theLocal Union Executive Board refusing to carry hiscase to arbitration, Carver promptly, on August 23,wrote to Respondent' Employer placing,'it on noticeof his "intention to arbitrate the discharge action ofthe company." This was a sufficient indication' byCarver to ' the Employer (which the' evidenceestablishes knew of the Union's refusal to proceedtoarbitrationon Carver's behalf) ^ that -Carverwished to arbitrate his discharge. There arosethereupon a duty upon the part of the Employer toarbitrate with Carver. The Employer took no actionto arbitrate, nor did it refuse to do so or'in so manywords indicate its nonrecognition of Carver's rightto do so. The Employer did not respond to Carver'sAugust 23 letter in any way, w other , than to callCarver in and pay him off his "profit-sharing" or"pension" accumulations on deposit, thereby seek-ing to solidify its discharge action. It "neitheracknowledged Carver's letter nor did it 'designatean arbitrator nor take any other action to ' bringabout an arbitration nor in 'any way to recognizeany right on Carver's ' part to do -so: Its ', actionthereafter in attempting to liquidate Carver's "pen-sion" rights without in any way recognizing his rightto arbitrate his discharge grievance is, in the totalityof the record, susceptible to the interpretation ofnonconcurrence ("constructive refusal," if oneprefers that expression) on its part in Carver's ex-pressed "intention to arbitrate." Supporting suchan interpretation is the Employer's response, whenasked at the hearing whether it was now willing toproceed to arbitration with Carver, that it was not;in so responding, relying in part on the Union'sfailure to demand arbitration (here found to havebeen unlawful) and in further part,on its own (i.e.,S' No useful purpose would be served by rehashing the many widelydivergentjudicial expressions and commentators' views-among themBlack-Clawson Co., Inc v. Machinists,313 F.2d 179 (C.A. 2), relied uponby RespondentEmployer-antedatingVaca v. Sipes, supra.Those soinclined will encounter them in the articleslisted infra, in. 42.ss Thisis not to say thatevery failureof a union to take an aggrieved em-ployee's case to arbitration is actionable; the test is one of good faith andreasonablenesson theunion's part. Cf.Vaca v. Sipes, supra,386 U.S. 171 at191-195;Humphrey v. Moore,375 U.S. 335, 349-350;Ford Motor Co. v.Huffman,345 U.S. 330, 337-339. It is to benoted thatRepublic Steel Corp.v.Maddox,379 U.S. 650,sometimes cited as supportingthe propositionthat anemployeemay not himselfresortto action(such as compelling ar-bitration) upon the collectiveagreement,merelyheld thatan aggrievedemployee may notinitiallytake direct actionagainst hisemployer underthe collectiveagreementbut must first"attemptuse of the contractgrievance procedure ageed upon by employer and union" (emphasis is theCourt's) and "affordthe uniontheopportunityto act onhis behalf".(emphasissupplied),since"it cannot be said, in thenormal situation, thatcontract grievance procedures are inadequate to protect the interests of anaggrieved employeeuntil the employee has'attemptedto implement theprocedures and foundthemso." 379 U.S. at 652-653. PORT DRUM COMPANYEmployer's) action in liquidating Carver's accumu-lated "profit-sharing" funds (over his protest, ex-pressed in his August 23 letter) which in its viewcanceled out Carver's August 23 request to ar-bitrate.36Although I reject Respondent Employer's con-tention that it was, and is, not required to arbitratewith Carver individually under the circumstances,and to the contrary find and hold that it was, Ineverthelesscannotoverlook the absence ofrequisite evidentiary basis to support a finding thattheEmployer possessed knowledge of the dis-criminatory, unlawful basis for the Union's actionin refusing to proceed to arbitration of Carver'sgrievance, or knowledge that this was the basis forCarver's August 23 notification of intention to ar-bitrate. Nor can'I be heedless of the fact that-evenweighing against the Employer its apparent failuretomake reasonable inquiry-it is through thisproceeding and my findings and decision here thatthe basis for the Union's actions is brought home,for the first time for aught that appears, to the Em-ployer as stamped with illegality, thereby placingthe Employer on clear notice of the consequentpropriety of Carver's individual notice of intentionto arbitrate.Under these circumstances, faultingRespondent Employer under the Act would appearto be of doubtful propriety or fairness. However, inview of Respondent Employer's outspoken continu-ing expression of intention not to arbitrate-eitherupon any demand which the Union might make, orupon the demand which Carver has already made-specifically so announced by Respondent Employertoward the conclusion of the- hearing, when allpartieswere invited under the AdministrativeProcedureAct to adjust the proceeding, myproposed remedial order will require RespondentEmployer as well as the Union to proceed to ar-bitration, so as to provide a meaningful remedy,avoid imminent danger of grave injustice throughprocedural proliferation, and to effectuate the poli-cies of the Act. This aspect is further discussed in"The Remedy" portion hereof,infra.(3) Thatpriorto this proceeding, RespondentEmployer was willing to and would have arbitratedwith Carver individually had Carver himself madeproper and effective demand directly upon Respon-'sA finding to the effect that Respondent Employer(1) with knowledgeor noticeof or (2) with culpable association or participation in, the Union'sunlawful refusal to proceed to arbitration of Carver's discharge grievance,has failed or refused to honor Carver's individual demandupon the Em-ployer to arbitrate,would presumably support a conclusion of violation ofSection 8(a)(1) by the Employer,upon the theory that the Employerwould thereby have inhibited Carver's(and other unit employees')freedom under Section 7 to refrain from union membership,as well as in-terfered with, restrained,and coerced Carver(and others)in their pro-tected concerted enjoyment of rights and remedies under the subsistingcollectiveagreement.RespondentEmployer's statements at the hearing that it has no intentionof arbitrating herein could also warrant conforming the complaint to theproof at the hearing in this regard, justifying a finding of violation of Sec-tion 8(a)(1) based thereon,if essential to support inclusion of the Em-ployer in the recommended remedial order Cf.National Licorice Co. v.N.L.R B.,309 U S 350, 368-369.567dent Employer to do so. In this connection it is tobe observed that (a) I have already found that Car-ver'sAugust 23 letter to Respondent Employerconstituted a sufficient demand; (b) at no time dur-ing the events described, nor prior to the hearingherein,didRespondent Employer indicate toCarver or otherwise that it was willing to arbitratewith Carver personally; (c) Respondent Employer'sactions, including its requirment that under its"release" from (over Carver's protest) Carverwithdraw all his accumulated "profit-sharing" fundsand release his "pension" rights after receiving Car-ver'sAugust 23 letter expressing his desire to ar-bitrate, are difficult to reconcile with its presentprofessions (advanced at the hearing for the firsttime) of pastsub silentiowillingness to arbitratewithCarver individually; (d) Respondent Em-ployer's contention is subject to further suspicionbecause of its simultaneous insistence at the hear-ing that-now having broken its silence about beingwilling to arbitrate with Carver personally-it isnowno longerwilling to arbitrate with Carver per-sonally, nor even with the Union.37 Since it has notbeen established by substantial credible evidence,as required, that Respondent Employer was willingto and would have arbitrated with Carver per-sonally prior to the hearing herein, I find thatRespondent Employer was not in fact willing to doso and at no time intended to do so.(4) That Carver "waived," "abandoned," or is"estopped" to assert his right to arbitation by nothaving proceeded therewith in accordance with theletter he sent to Respondent Employer on August23, the day after Port Drum Group ChairmanLeroy Thomas informed him that the Union Execu-tiveBoard had overruled the group membershipand refused to carry his discharge grievance to ar-bitration.As to this contention, it is to be noted atonce that at no time has Respondent Employeracquiesced in, or given any indication that it did orintended to acquiesce in, Carver's attempted exer-cise of that right. In the letter in question, Carverexpressed the "intention" to arbitrate and, even-tually, to select an arbitrator. Although it would ap-pear that under the collective agreement the Em-ployer should-but in any event certainly may-bethe first to designate an arbitrator'38 the Employer"I If Respondent Employer had really been willing all along, as it now in-sists, to arbitrate with Carver, it would have been a simple matter for it tohave written or told him so in response to his August 23 letter instead of in-sisting, ineffect, that with a stroke of the pen he agree to eliminate his 16-year pension and other employment rights. And if it really, as d currentlyinsists, was willing all along to arbitratewith Carver,no convincing reasonprecludes it from doing so now, since Carver's acceptance of payment ofhis accumulated "pension" credits following his discharge could be waivedor repaired; or, if essential, the effect (if any) thereof weighed and deter-mined in an impartial arbitration proceeding (instead of summarily byRespondent Employer itself)-:11Art XIII, second paragraph. It is further to be noted that there appearsto be no time limitation under the collective agreement foreitherparty'sdesignationof arbitrator, as conceded by Respondent Employer at thehearing (Hearing Transcript, pp 211-213) 568DECISIONSOF NATIONALLABOR RELATIONS BOARDnever did so. Indeed, the only reaction the letterevoked from the Employer was under its "release"form to pay Carver off his accumulated "profit-sharing" or "pension" moneys. Notwithstanding thefact that on brief (p.12) Respondent Employer nowsays of Carver's letter that it "is not to be acceptedor conceded by Respondent [Employer] in anyway" as a "request for arbitration," RespondentEmployer nevertheless appears to contend thatCarver's letter in some way frees it of the obligationto arbitrate since Carver never took additionalsteps (such as naming an arbitrator) to implementhis "intention." Although there is no evidence ofwaiver or abandonment on Carver's part of his "in-tention to arbitrate"-indeed, entirely the contra-ry-it is to be observed that the collective agree-ment contains no time limitation for the appoint-ment of an arbitrator. Finally,it isnoted that Car-ver's explanation for his failure to proceed per-sonally to name an arbitrator-namely, lack offunds-is eminently credible, and in no event freesRespondent Union of its continuing obligation toproceed with arbitration-on Carver's behalf.39(5) That Respondent Employer is freed fromany obligation to arbitrate Carver's discharge, ondemand of either Carver or the Union, because ofCarver'sacceptance, in connectionwithhisdischarge, of payment of the accumulated moneyscredited to his account in the Employer's "profit-sharing" or "pension" fund. In considering thiscontention, it may be observed at the outset, that atno time has Carver conceded the propriety of hisdischarge-all of his actions bespeak the contrary.Credited evidence establishes that upon the occa-sion of his discharge on July 28, when Carver waspresented by his Employer with a form to sign"relinquish[ing]allhisseniorityrights"and"acknowledg[ing] that he has no futher interest orparticipation" in the Profit Sharing Plan uponreceipt of his accruals therein, he demurred at sig-ning the form and did not do so; that when, on Au-gust 23, he returned the signed form as an enclo-sure to his letter of that date to his Employer, heexpressly did so "under protest" and with thefurther explicit "notice of my intention to arbitratethe discharge action of the company"; that hissignatureon the letter of August 26 (RespondentEmployer's Exh. 2) presented to him by his Em-ployer in its office, when he was paid off was undersimilar circumstances and was in effect no morethan a receipt for those funds; and that, as the headof a family with nine children, thrown into unem-ployment by his Employer's precipitate dischargewithout notice after 16 years of steady employ-ment, he was in dire need of those funds to supporthis family.Moreover, there is no evidence thatwithdrawal of such funds cannot be made even byan employee remaining in Respondent Employer's" A similar argument of waiver and abandoment, based upon the samefacts advanced by the Union on brief, appears to border on the frivolousemploy without forfeiting his right to presentgrievances and have the Union carry them to`- ar-bitration.Furthermore, there is no reason to as-sume that such a fund may be maintained ondeposit by a discharged employee; nor that main-tenance of such a fund on deposit is a necessaryprecondition to reemployment or reinstatement,nor that, if it is, this cannot or would not be doneby Carver. Finally, it would seem that appropriateprovision could be made in an arbitration,proceed-ing-as in an unfair labor practice proceeding-with regard to the incidental repair of the con-sequences of an improper-discharge, such as byrepayment by Carver to regain his former "pen-sion" Status, or for alternatives failing such reim-bursement.Under the circumstances . shown,Respondent Employer's contention that Carver'sacceptance of its liquidation to him, of his ",pen-sion" contributions constituted, as matter of law, arelease, abondonment, or waiver of, or estoppel toassert and pursue, his rights and remedies-includ-ing even his right to redress from, or a remedialorder in the public interest by,- the Board40-ishardly more than self-serving, since it sets up thevery action complained of as its own legal justifica-tion. For the foregoing reasons, this contention ofRespondent is likewise rejected.Upon the foregoing findings and the entirerecord, I state the following:V.CONCLUSIONS OF LAW1.At all material times, Respondent Port DrumCompany has been and is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7),ofthe Act.2.At all material times, Respondent Oil, Chemi-cal& Atomic Workers International Union,AFL-CIO, Local No. 4-23 has been and is a labororganization within the meaning of Section 2(5) ofthe Act.3.Assertion of jurisdiction in this consolidatedcase is proper.4.By the conduct alleged in the complaint, asset forth in section IV and here found to have con-stituted unfair labor practices, Respondent Oil,Chemical & Atomic Workers International Union,AFL-CIO, Local No. 4-23 has violated and is en-gaged in a continuing violation of Section8(b)(1)(A) and 8(b)(2), thereby coercing em-ployees in the exercise of rights guaranteed in Sec-tion 7 and causing, or attempting to cause, an em-ployer to discriminate against an employee in viola-tion of Section 8(a)(3),of the Act.5.The substantial credible evidence , fails toestablish that Respondent Port Drum Company hascommitted unfair labor practices as alleged in the40 Public interest, not merely reparation of individual wrong, is theBoard's primary concern in administration of the Act. CfPhelps DodgeCorp v NLRB.,313 U.S. 117,192-194 PORT DRUM COMPANYconsolidated complaint. Nevertheless, the record atthis hearing establishes that Respondent Port DrumCompany now refuses, and intends to continue torefuse (in violation of Section 8(a)(1) of the Act),to arbitrate, with either Respondent Union on be-half of Charles A. Carver or with Charles A. Carverindividually, the grievance of Charles A. Carverbased upon his, discharge from the employment ofRespondent Port Drum Company on or about July28, 1966.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.VI.THE REMEDYHaving found that the Act has been violated inthe manner described, I shall recommend an ap-propriatecease-and-desistorder and that ap-propriate affirmative action be taken to erase theeffects of the unlawful acts in order to enable theemployee subjected to the unlawful discriminatorytreatement to test the propriety of his discharge inarbitration as provided by the parties' collectiveagreement, so as to effectuate the policies of theAct.It is apparent from the facts described that mere-ly to require the Union at this time to proceed toarbitration of Carver's discharge grievance wouldbe ineffectual as a remedy, for two basic reasons:(1) the Union, which has already demonstratedpersistent discriminatory hostility toward Carver,could readily defeat such a remedy in various way:e.g., (a) by sleeping on diligent prosecution thereof,(b) by failing to pursue it with appropriate vigor inthe event of the Employer resistance which may beexpected, (c) by carrying out its declared intentionof appointing Antilley or Burk as the arbitrator onCarver's behalf, (d) by less than zealous, if notdeliberately poor, protection of Carver's rights andremedies in and connected with any arbitration91 If violationsof the Actmay be predicated upon participation in theviolative acts of others(see, e g.,N.L.R B v Seine andLineFishermen'sUnion ofSanPedro,347 F 2d 974, 976 (C.A 9, 1967),NLRB v AcmeMattress Co,192 F 2d 524 (C A 7), no reason appears why remedies in ef-fectuation of the policies of the Act may not be Cf.Vaca v Sipes, supra,386 U S. at 178 and 201-203,National Licorice Co. v N L R B.,309 U S350, 362-367, 368-369 This is particularly true where,as here, the issuesare, on notice to the party (Employer) involved, fully litigated As has beenindicated,Respondent Employer has explicitly voiced its determination notto go to arbitration with either the Union or Carver Recalcitrant relianceupon an unlawful position may mottle the rubric of innocence CfMirandaFuel Co , Inc ,140 NLRB 181, 185-186; and fn. 36,supra42 Problems in this area have continued to attract the merest of legalcommentators Among the many informative discussions are Aaron,SomeAspects of the Union's Duty of Fair Respresen'tation,22 Ohio St L. J 39(1961), A.B.A. Sec of Labor Law, 1965Proceedings,257 ff, , Blumrosen,Legal Protection for Critical Job Interests: Union-Management AuthorityVersus Employee Autonomy,13 utgers L Rev. 631 (1959), Blumrosen,Theof the Worker-Union Relationship,61 Mich L Rev 1435 (1963), Cox, In-dividual Enforcement of CollectiveBargainingAgreements,8 Lab L J. 850(1957), Cox,Rights undera Labor Agreement,69 Harv L Rev 601(1956), Cox,The Duty ofFair Representation,2 Vill LRev 151(1957);Dunau, Fleming& Levitt,IndividualRightsinGrievance-ArbitrationProcedure,56 LRRM 46(1964), Hanslowe,IndividualRights inCollective569proceeding, calculated to lose rather than win thecase, and (e) by continuing to fail or refuse to pro-vide any funds which may be required to defray theexpense thereof; and (2) no arbitration would bepossible without the Employer as a party thereto,and, unless otherwise ordered, the Employer couldand undoubtedly would resist and indefinitelydelay, if not totally thwart, such a proceeding invarious ways, such as through dilatory applicationsin local Texas State courts, and the Federal districtcourt, to stay arbitration (or opposing any applica-tion to compel arbitration-which the Union aswell as the Employer would welcome being denied)upon all manner of alleged grounds, including theUnion's failure to demand arbitration (which hasherein been found to have been' unlawful) and theemployee's absence of right to pursue arbitration(which right has here been upheld)-thereby in ef-fect interposing for adjudication by such local court(rather than in the conventionalmanner, in ac-cordance with the statutory mandate, at the UnitedStates Court of Appeals level herein) the very is-sueshere decided. For these reasons, I shall recom-mend that both Respondents be required to ar-bitrate this matter, under certain safeguards.41Some of the substantive and adjective problemsencountered in situations of this type have recentlybeen pointed out inVaca v. Sipes,386 U.S. 171,42 bythe Supreme Court, which had earlier in effect in-vited the Board to tailor meaningful remedies in itscases.SeeFibreboard Corp. v. N.L.R.B.,379 U.S.203, 215-217;N.L.R.B. v. Erie Resistor Corp.,373U.S. 221, 236;N.L.R.B. v. Seven-Up Bottling Co.,344 U.S. 344, 346-349;Virginia Electric & PowerCo. v. N.L.R.B.,319 U.S. 533, 539-540:PhelpsDodge Corp. v. N.L.R.B.,313 U.S. 177, 188, 194,198. Indeed, the Board has regularly been re-minded of or upheld in its exercise of its responsi-bility in this regard under the statutory design.43 Itwould be highly anomalous to leave RespondentEmployer free to continue to assert as a bar to ar-Labor Relations,45 Cornell L Q 25 (1959), Murphy.The Duty of FairRepresentationunder Taft-Hartley,30 Mo L Rev. 373 (1965);Rosen,TheIndividualWorkerinGrievance ArbitrationStillAnother Look at theProblem,24 Md L Rev 233 (1964), Silver,Rights oflndividualEmployeesinthe ArbitralProcess,12 N Y U Conf Lab 53 (1959),Severn, RaceDis-crimination and the National Labor RelationsAct The Brave New World ofMiranda, 16NY U Conf Lab 3 (1963), Sovern,Section301 and the Pri-mary Jurisdictionof the NLRB,76 Harv L Rev. 529 (1963),Summers,In-dividualRights inCollective Agreements and Arbitration,37 N Y U LRev 362(1962), Wellington,Union Democracy and Fair Representation.Federal Responsibility in a FederalSystem, 67Yale L J 1327 (1958),Comment, Discrimination and the NLRB,32 U. Chi L Rev 124 (1964);Comment, Federal Protection of Idividual Rights underLabor Contracts,73 Yale L. J 1215 (1964),Comment, Racial Discriminationand the Dutyof Fair Representation,65 Colum. L. Rev 273 (1965),Note, Administra-tive Enforcement of the Right to Fair Representation,112 U Pa L Rev711(1964)43 Cf., e g,N L.R Bv. Seineand Line Fishermen's Union, etc,374 F 2d974 (C A 9, 1967),NLRB v Delight Bakery, Inc, 353F 2d 344,346-347 (C A6), AztecCeramicsCov.N.L R B , 320 F.2d 757, 760-761(CA D.C.);NLRB. v A. P. W Products Co ,316 F.2d 899, 904-906(C A 2), PiaseckiAircraftCorporationvN LRB.,280 F 2d 575 (C A 3),cert. denied 364U S 933,SummitMining Corp v N LR B, 260 F 2d894,900 (C.A3); N.LR B v Caldarera,209 F 2d 265, 268-269 (C A 8) 570DECISIONSOF NATIONALLABOR RELATIONS BOARDbitration the very failure of the Union here held tohave been unlawful and which it is the central pur-pose of this proceeding to erase and redress. Onlythrough simple, speedy restoration of all parties tothestatus quo anteand directing that what shouldhave been done shall now be done without furtherdelay-namely, arbitrating-can the effects of theUnion's unlawful acts be undone. The alternative isa costly, peripatetic, many-act extravaganza involv-ing a juridical roundelay in competing forms andforums-reminiscent of ancient battles of writs,with wrongs unredressed for wealth of remedies-and the impecunious discharged wage earner view-ing the bizarre spectacle with mounting dismay.The Recommended Order would provide a simple,speedy solution tailored to the situational needs."The Act does not require the Board to play hide-and-seek with those guilty of unfair labor prac-tices."N.L.R.B. v. Mexia Textile Mills, Inc.,339U.S. 563, 568.Under the Recommended Order, the Employerwould have the right to raise in the arbitrationproceeding defenses other than those which it hashere litigated, including its defense here based uponthe Union's unlawful refusal to demand arbitrationand its defense that Carver failed properly to de-mand and pursue arbitration. The RecommendedOrder further provides that in the event arbitrationofCarver's case is now barred or precludedbecause of the Union's unlawful refusal to proceedwith arbitration, the Union shall respond to Carverin damages by way of backpay and other losseswhich he may establish in a proceeding supplemen-tal hereto. Jurisdiction is retained for the purposeof assessing such damages. Various other provisionsancillary to the objective of erasing the effects ofthe Union's unlawfully discriminatory acts againstCarver have been included in the RecommendedOrder, so as to effectuate the policies of the Act. Toavoid burdening this Decision with a separateddiscussion at this point, as a service to convenienceelucidativemarginalia have been subjoined to thespecificprovisions themselves, in the Recom-mended Order, where appropriate.[Recommended Order omitted from publica-tion. ]